DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-34 and 36-41 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bann (U.S. Application Publication No. 2017/0253392).
Bann discloses a lid (90) comprising: a body comprising a top wall (105), the top wall comprising a channel (106), the channel comprising an opening (110) for accessing contents in a container (70) and at least one port (108, 109) for venting, and the body further comprising a side wall (150) configured to be placed into the container; a flip closure (200, 300) configured to rotate on the body from an opened position to a closed position to define a pivot (par. 112), the flip closure having a first section, a second section extending from the first section at an angle, and a third section extending at an angle to the second section (Fig. 12), the flip closure comprising a stopper (335) configured to be inserted into the opening for selectively sealing the opening, a protuberance (33) configured to be inserted into the at least one port located in the channel, and an outwardly extending tab (230) for grasping by the user to articulate the flip closure; and a cam (247) configured to maintain the flip closure in the opened position during use (par. 132); wherein the flip closure is formed of a first portion (200) and a second portion (300) and wherein the second portion is integrally formed with the first portion and the second portion is formed of an elastic material (par. 122) and the second portion includes the stopper and the protuberance (Fig. 15); wherein the first 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper and protuberance with different sizes, in order to ensure sealing of the lid as required by Bann and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann.
Bann disclose all the claimed limitations as show above but fails to teach wherein the top wall is transparent or semi-transparent.
Bann further teaches that it is known in the art to manufacture materials that are transparent or semi-transparent (par. 116).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the top wall to be transparent or semitransparent so that a user could see through the top wall.
Claims 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann, as modified above, in view of Bernardi (U.S. Patent No. 4,151,923).
Bann teaches all the limitations as shown above, but fails to teach a container comprising a first inner wall and a second outer wall and a sealed vacuum cavity forming an insulated structure between the first inner wall and the second inner wall.
Bernardi techs that it is known in the art to manufacture a  container with a first inner wall (2) and a second outer wall (3) and a sealed vacuum cavity (4) forming an insulated structure between the first inner wall and the second inner wall.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Bann with the structure taught by Bernardi, in order to insulate contents of the container.

Claims 15, 16, 29, 30, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bann, as modified by the art above, in view of Eyal (U.S. Design Patent No. D691,416).
Bann fails to teach wherein the rim comprises a cutout portion and wherein the cutout portion is configured to receive the flip closure when the flip closure is in the opened position, wherein the channel extends from the opening to the cutout portion.
Eyal teaches that it is known in the art to manufacture a lid with a rim wherein the rim comprises a cutout portion and wherein the cutout portion is configured to receive the flip closure when the flip closure is in the opened position, wherein the channel extends from the opening to the cutout portion (Figs. 1, 8).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufacture the lid with the cutout structure taught by Eyal, in order to secure the flip closure and since such a modification would be the use of a known technique.


Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733